PARDEE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Taylor' filed a petition in Wayne County Common Pleas to enjoin the county auditor and county treasurer from demanding and collecting from him $139.66, or any part thereof as taxes on $7,890. Plaintiff claimed that oi the 3rd of April, 1923, a certain mortgage note, amounting with interest to about $8,010 was paid him and on said date he invested .ill *364of said amount in non-taxable U. S. government bonds. He also claimed that he did not make this conversion for the purpose of evading the payment of taxes, but purchased said bonds for a permanent investment. A demjur-rer was filed to plaintiff’s petition, which was overruled. The county officials prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
Attorneys — Jos. O. Fritz, for Heller; et al; John C. McClaran, for Taylor; both of Wooster.
1. As the demurrer admitted that the county officials were attempting to assess taxes on money invested in government bonds, which the payer owned on April 8th, the demurrer was properly overruled as an attempt to collect taxes under these circumstances was contrary to law.